         Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 1 of 26 Page ID #:1
                                                                                                OR1GfNAL
AO 91 (Rev. 11/11) Criminal Complaint


                               UNITED ST S                  ~I ,R~~~ COURT                                   FfLED
                                                                                               ~ r r K, ~J.~. DidiRICT COURT


                                                         r;Wki~S ~,~                                  ~~~iJ o 7 Zip a
                                            Central District of    lifotnia
                                               ~? v
                                                                                            C ENTRAL DISTRICT d~ CALiF0~2NIA
                                                                                           ~ ~;Y                     DEPUTY
 United States of America



 Anthony Allen Bennett,                                           as No.
                                                            ~'~ ~9-fl~~~M
                  Defendant


                                          CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of June 12, 2019, in the county of Riverside in the Central District of California, the

defendant violated:

           Code Section                                        Offense Description

           21 U.S.C. §§ 841(a)(1),(b)(1)(C)                    Distribution of a controlled substance

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         D Continued on the attached sheet.




                                                                               Printed name and title
 Sworn to before me and signed in my presence.

 Date:                8~?f(9
                                                                                  zrdge's signature


 City and state: Riverside, California                            Hon. Kenly Kiya Kato, U.S. Magistrate Judge
                                                                               Printed name and title

AUSA: Billy Joe McLain x6702
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 2 of 26 Page ID #:2




                                  e as follows:
I, Jeffry Jones, declare and stat

                      I. PURPOSE OF AFFIDAVIT
                                              of a criminal
       1.   This affidavit is made in support
                                      ANTHONY ALLEN BENNETT for a
complaint and arrest warrant against
                                     Distribution of a Controlled
violation of 21 U.S.C. ~ 841(a) (1)

Substance.
                                                ort of an
       2.   This affidavit is also made in supp

                                   ch the following premises and
 application for a warrant to sear
                                 in Attachments A-1 to A-3:
 person, as described more fully
                                                     fornia 92879
            a.   2221 Coriander Circle, Corona, Cali

                                    ribed more fully in Attachment
(the ~~SUBJECT PREMISES 1") as desc

A-1;
                                                   ey, CA 92553
            b.   23261 Gerbera Street, Moreno Vall

                                    ribed more fully in
(the "SUBJECT PREMISES 2"), as desc

Attachment A-2; and
                                                 ETT, as described
            c.   The person of ANTHONY ALLEN BENN

more fully in Attachment A-3.
                                               s authorization to
       3.    The requested search warrant seek
                                     ntalities of violations of 21
 seize evidence, fruits, or instrume
                                      a controlled substance) and
 U.S.C. ~ 841(a)(1) (distribution of
                                      mpt to distribute controlled
 21 U.S.C. ~ 846 (conspiracy and atte
                                     y in Attachment B.
 substances), as described more full
                                   Attachment B are incorporated
 Attachments A-1 to A-3 as well as

 herein by reference.
                                              davit are based upon
       4.    The facts set forth in this affi

                                  ning and experience, and
 my personal observations, my trai
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 3 of 26 Page ID #:3




                                            cement personnel and
information obtained from various law enfor
                                                        that there
witnesses.    This affidavit is intended to show merely
                                               complaint, arrest
is sufficient probable cause for the requested
                                                 rt to set forth
warrant, and search warrants, and does not purpo
                                             this matter.
all of my knowledge of or investigation into
                                             conversations and
Unless specifically indicated otherwise, all
                                           related in substance
statements described in this affidavit are

and in part only.

                     II, BACKGROUND OF TFO JONES
                                                            Police
      5.    I have been a Police Officer with the Riverside

 Department (~~RPD") for 16 years.     I was promoted to the rank of

detective in September 2007.      In January 2012, I was assigned to

                                              ") Southern
 the Drug Enforcement Administration's (~~DEA
                                             Drug Trafficking
 California Drug Task Force's High Intensity

 Area (~~HIDTA Group 50")     I am currently a Task Force Officer

 ("TFO") with the DEA.      HIDTA Group 50 is based in Riverside,

                                              s and officers from
 California and is comprised of special agent
                                           Marine Operations
 the Customs and Border Protection Air and
                                              "), the Ontario
 ("AMOC"), the Internal Revenue Service ("IRS
                                                rdino Sheriff's
 Police Department (~~OPD"), RPD, the San Berna
                                                 e (~~RSO"), and the
 Office (~~SBSO"), the Riverside Sheriff's Offic

 Chino Police Department (~~CPD").
                                                         e drug
       6.    My primary duty is investigating large-scal
                                                        review
 crimes.    During the course of my duties, I regularly
                                              s associated with
 reports related to drug trafficking and crime

 drug trafficking, including homicide.       As part of my duties, I

                                            surveillance, make
 regularly review crime statistics, conduct



                                       2
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 4 of 26 Page ID #:4




arrests, interview suspects, and prepare investigations for

criminal filings in state and federal court.

        7.   Prior to my employment with the RPD, I was employed by

the Oceanside Police Department for eight and a half years and

the San Diego Sheriff's Department for five years.

        8.   I completed the Basic Peace Officer Academy and hold

an Advanced Peace Officer Standards Training (~~POST")

Certificate.     My investigative training includes a POST

certified 84-hour Basic Investigations Course, an 80-hour

Narcotics Investigations Course, and certification as a drug

recognition expert following the completion of a drug

recognition course at Palomar College.       Throughout my 28-year

law-enforcement career, I have received training by seasoned

detectives on gang and drug-related criminal investigations.          I

am a member of the California Narcotics Officers Association,

and I regularly attend gang and drug-related trainings.

        9.   I have participated in over 100 drug and gang

investigations involving violations of state and federal drug

laws.    These investigations and arrests involved: (1) unlawful

importation, manufacture, possession with intent to distribute,

and distribution of controlled substances; (2) money laundering;

and (3) controlled-substance conspiracies.        During these

investigations, I have debriefed defendants, witnesses, and

confidential sources, conducted surveillance, monitored wire

interceptions, executed search warrants, seized controlled

substances and related assets, and made arrests for controlled-

substance offenses.     These investigative procedures have allowed



                                      3
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 5 of 26 Page ID #:5




me to understand the methods employed by large-scale drug

traffickers.    In particular, I am knowledgeable of the manner in

 which drug traffickers facilitate their illegal drug trade by

avoiding law enforcement detection with the use of cellular

telephone technology, coded communications, false or fictitious

identities, hidden compartments, and counter surveillance

measures.

                   III. Si7NIlKARY OF PROBABLE CAUSE

      10. On eight separate occasions from January 4, 2019 to

July 10, 2019, BENNETT sold fentanyl pillsl to either an

undercover officer or confidential source working with HIDTA/DEA

(~~CS")   The number of pills BENNETT sold on each occasion

ranged from four to 500.

      1,1. On one of those eight occasions, June 12, 2019, before

selling 101 fentanyl pills to the CS, BENNETT met with three

individuals, including Andrew Isaac SOSA and Francisco SOSA,

JR., at SUBJECT PREMISES 2, minutes before notifying the CS that

he had just received the fentanyl pills he intended to sell the

CS.   That day, Nadine Alexandra MAHAR was a passenger in




1 The pills BENNETT sold on January 4, February 27, March 19, May
23, May 28, and July 10, 2019 have been submitted to the DEA lab
for drug testing.   But the results have not yet come back.    The
pills sold on June 6 have not been sent to the DEA lab. The pills
sold on each of those dates are all similar in appearance to the
101 pills BENNETT sold on June 12, 2019, which DEA lab results
have confirmed contain a net weight of 11 grams of fentanyl (N-
Phenyl-N[1-(2-phenylethyl)-4-piperidinyl]Propanamide)           As
discussed  in   greater  detail  below,  based   on  my training,
experience, and investigation of this case, I believe the pills
BENNETT sold on the seven other occasions are fake Oxycodone pills
that contain fentanyl.
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 6 of 26 Page ID #:6




BENNETT's vehicle from the time BENNETT left SUBJECT PREMISES 1

through the time when BENNETT sold fentanyl pills to the CS.

      12. BENNETT's California Driver's License lists SUBJECT

PREMISES 1 as his address, and law enforcement officers have

observed BENNETT entering and leaving SUBJECT PREMISES 1 on

multiple occasions over the last five months.

                    IV. STATEMENT OF PROBABLE CAUSE

      13. Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.     INVESTIGATION BEGINS — A FENTANYL OVERDOSE IN
            RIVERSIDE LEADS TO BENNETT

      14. On September 2, 2018, in Riverside County, R.R. died

of an acute fentanyl overdose.      Based upon toll analysis of

R.R.'s cell phone records, investigators suspect R.R. purchased

the fentanyl pills that caused his death from Craiglist and that

BENNETT was the supplier.

     B.     JANI7ARY 4 DRUG SAT.F

      15.   I reviewed a January 8, 2019 report prepared by RPD

Detective Rogelio Serrato, from which I learned the following:

            a.    On November 14, 2018, Detective Serrato, along

with other members of RPD, began searching Craigslist ads for

~~Roxy Short," ~~Roxy Goggles," and ~~Roxy Board Shorts," which,

based on my training and experience, I know are slang terms used

to describe Oxycodone pills.

            b.   On January 2, 2019, Detective Nathan Asbury,

acting in an undercover capacity, began texting an unidentified




                                      5
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 7 of 26 Page ID #:7




individual ('DUI") using the number 505-916-8780, 2 who he

believed was associated with a person selling ~~Roxy 30 shorts"

for $25 dollars on Craigslist.      The UI indicated he was in a

~~350z" and agreed to meet Detective Asbury at a Wendy's located

in Corona.

           c.   At the Wendy's, Detectives Serrato and Asbury

both observed a white or Hispanic male sitting alone in the

driver's seat of a silver Nissan 350z (CA 7KWM630)         A records

check for the license plate showed that it was registered to

~~Rachel Whiteside" and ~~Adam Bennett" at SUBJECT PREMISES 1.         A

further records check for SUBJECT PREMISES 1 also revealed that

BENNETT lived there.    No drugs were purchased on January 2.

           d.   I believe BENNETT was using the number 505-916-

8780, based on my investigation of this case and the controlled

drug purchases from BENNETT that were coordinated with that

number on January 4, February 27, and March 19, 2019.

           e.   On January 4, 2019, Detective Serrato and the UI

again arranged by text to meet so Detective Serrato could

purchase ~~blues."   Before the deal, officers surveilled SUBJECT

PREMISES 1 and saw the same Nissan 350z parked in the driveway

with BENNETT in and around the vehicle.



1.   A reverse-gateway search was performed to determine the
service provider for 505-916-8780. That search revealed that
the number was a voice-over Internet-protocol line (~~VoIP").
VoIP numbers are typically created through Internet applications
that provide anonymous virtual phone numbers that conceal a
user's true identity. I do not have the subscriber information
for the Internet application that may have created the number
505-916-8780.
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 8 of 26 Page ID #:8




           f.   After Detective Serrato agreed to purchase four

~~blues" for $100, Detective Serrato met with the UI who he

identified as BENNETT from BENNETT's DMV photograph, in a

parking lot in Corona, and bought four pills for $100 dollars.

During the sale, BENNETT was alone in the Nissan 350z (CA

7KWM630)    Detective Serrato later looked up the drugs he

purchased from BENNETT on ~~Drugs.com" and identified them as 30-

mg Oxycodone pills.3

     C.    FEBRUARY 27 DRUG SALE

      16, I reviewed a March 6, 2019 report prepared by

Detective Serrato, from which I learned the following:

           a.   On February 27, 2019, Detective Serrato, by text,

arranged to meet BENNETT at a Wendy's parking lot in Corona to

purchase ~~blues."    At the meeting, BENNETT was the sole occupant

of a black BMW 6-series with paper plates.       BENNETT sold

Detective Serrato four pills for $100.

           b.   Detective Serrato looked up the pills he

purchased from BENNETT on ~~Drugs.com" and identified them as 30-

mg Oxycodone pills, but one of the pills was later analyzed with

a MX908 drug testing device and tested positive for fentanyl.

     D.    MARCH 19 DRUG SALE

     17.    Based on my review of a March 19, 2019 report

prepared by Detective Asbury, and my review of text message

communications and video surveillance from March 19, 2019, I

know the following:



3 Based on my investigation of this case, there is probable cause
to believe these are fake Oxycodone pills that contain fentanyl.


                                      7
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 9 of 26 Page ID #:9




      18. On March 17 and 18, BENNETT texted Detective Asbury

"Need Blues."      On March 19, Detective Asbury asked ~~You got any

black?," meaning heroin, to which BENNETT texted ~~Not rn."

Detective Asbury then asked ~~Tiles?," meaning fentanyl, to which

BENNETT responded ~~I got those pressed blues with fent."        Based

on my training, experience, and investigation of this case, I

believe ~~pressed blues with fent" referred to the blue pills

BENNETT sold to Detective Serrato previously.

             a.   As arranged by text message, on March 19,

Detective Asbury met with BENNETT on Hidden Valley Parkway in

Corona and purchased four pills for $80.       When BENNETT handed

over the pills, he confirmed they were ~~pressed."       BENNETT's

vehicle was a silver/black 2015 Ford Explorer (CA 8DWG926),

which surveillance officers saw BENNETT drive back to SUBJECT

PREMISES 1 about ten minutes after the sale.

             b.   Two of the four pills were tested using an MX908

device.     The testing revealed ~~acetaminophen/paracetamol," but

did not identify fentanyl.     Based on my training and experience,

acetaminophen and paracetamol are common binders for pills

containing fentanyl and it is often difficult to field-test

pills for fentanyl because of the limited amount of fentanyl

contained in pills relative to the other ingredients.

     E.     MAY 23 DRUG SALE

      19.     Based on my review of a May 24, 2019 report prepared

b y Detective Asbury, my discussions with other law enforcement

officers, and my own work on this investigation, I know the

following:
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 10 of 26 Page ID #:10




            a.    On May 23, 2019, the CS4 arranged by phone to

 purchase twenty fentanyl pills from BENNETT.       Just prior the

 planned meeting, the CS spoke to a female on the phone, who

 coordinated the meeting spot.     The female also asked how many

 pills the CS wanted, to which the CS said twenty.        The female

 then confirmed the quantity.

            b.   About five minutes later, a black BMW parked next

 to the CS's vehicle in the parking lot of the Galleria at Tyler

Mall, in Riverside.     BENNETT got out of the passenger's side of

the BMW and entered the CS's vehicle.       THE BMW driver was a

dark-haired female.     While BENNETT was in the CS's vehicle, he

sold the CS twenty pills for $400.       BENNETT and the CS discussed

a potential discount and BENNETT said he could sell 100 pills

for $1,300 or fifty pills for $15 each.       The CS then counted

twenty pills and a few moments later BENNETT exited the CS's

vehicle and re-entered the BMW on the passenger's side s




4 The CS was convicted for misdemeanor reckless driving in April
2016. In March 2017, the CS was convicted of felony possession
of drugs for sale (Cal. HSC § 11351), Possession of Marijuana
for Sale (Cal. HSC § 11359), and Possession for Sale of
Sedatives or Benzodiazepine Drugs (Cal. HSC ~ 11375). The CS
was sentenced to 36 months probation and 120 days jail
(suspended). The CS is currently on probation and is a paid
confidential source.
5 Before each of the CS's drug purchases from BENNETT, discussed
here, the CS met with law enforcement officers during which time
the CS and his vehicle were searched for drugs and the CS was
given money for the controlled buy. THE CS was also provided
with a recording/transmitting device. Any description of
conversations between the CS and BENNETT at the deals discussed
in this affidavit is based on my review of reports, my own
observations, my discussions with other law enforcement officers
who were present, and my review of those recordings. Any quotes
are based on my review of the recordings. After each of the CS's
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 11 of 26 Page ID #:11




      F.     MAY 28 DRUG SALE

       24.    Based on my review of a May 29, 2019 report prepared

 b y Detective Asbury, my review of video and audio recordings

 from May 28, 2019 and related text message communications, my

 discussions with other law enforcement officers, and my own

 observations, I know the following:

             a.   On April 11, 2019, Detective Asbury received text

 messages from BENNETT saying ~~This is my new number don't use

 this one anymore" and then writing ~~951-435-2276."6

             b.   On May 28, 2019, BENNETT texted Detective Asbury

 asking ~~Need blk clear 30mg oxys acid subs hmu" and ~~Xanax."

Based on my investigation of this case, I believe these messages

 were asking Detective Asbury whether he needed (respectively)

heroin, methamphetamine, oxycodone, lysergic acid diethylamide

(LSD), suboxone, or Xanax, and if so, ~~hit me up."        Additional

text message communications discussed the purchase of ~~30s,"

i.e., Oxycodone.     Detective Asbury and BENNETT eventually agreed

to the sale of ten pills for $200.

             c.   On May 28, 2019, Detective Asbury met with

BENNETT in a parking lot of Corona Hills Plaza in Corona.          At

the meeting, Detective Asbury purchased ten blue pills for $200.

During the purchase, BENNETT said he had ~~black" for sale and

showed Detective Asbury a small amount of heroin as well as a




drug purchases from BENNETT, the CS met with law enforcement
officers, where the pills and any unused money was retrieved.
6 Subscriber records have not yet been requested for this phone
number.


                                      10
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 12 of 26 Page ID #:12




 photograph of heroin on BENNETT's phone.       BENNETT was driving an

 older model blue two-door Mercury sedan (CA 3PBC140).

      G.    MAY 30 SURVEILLANCE OF SUBJECT PREMISES 1

       21, On May 30, 2019, TFO Albert Alvarado set up stationary

 surveillance of SUBJECT PREMISES 1 and saw BENNETT in the

 garage.    He also saw the following vehicles in the driveway, all

 of which were cars BENNETT used during the drug deals discussed

 above and infra:     a silver Nissan 350z (CA 7KWM630), a black BMW

 6-series with paper plates, and a black/silver Ford Explorer (CA

 8DWG926)      In addition, TFO Alvarado saw a dark Mercury (CA

 PBC1410), which BENNETT used during some of the drug deals

 discussed above and infra, parked across the street from SUBJECT

 PREMISES 1.

      H.    JUNE 6 DRUG SALE

       22. Based on my review of video and audio recordings from

 June 6, 2019, my discussions with other law enforcement

 officers, and my own observations, I know the following:

            a.    On June 6, 2019, as arranged by text/phone,

BENNETT, driving a black BMW from SUBJECT PREMISES 1, met with

the CS in Corona.     BENNETT got into the CS's vehicle where he

sold the CS fifty-one blue pills for $850. During the deal,

BENNETT told the CS that he gave the CS an extra pill.

      I.    JUNE 12 DRUG SALE AND MEETING AT SUBJECT PREMISES 2

       23. Based on my review of a Cellebrite phone report taken

 from the CS's phone, video and audio recordings from June 12,

 2019, my discussions with the CS, other law enforcement

 officers, and my review of DMV records, I know the following:



                                      11
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 13 of 26 Page ID #:13




            a.     On June 12, 2019, the CS received a text message

 at 12:57 p.m. from BENNETT, using the number 909-640-4233,E

 asking ~~you want the 100 forsure going to go grab them right now

for you."     The CS responded at 12:58 p.m. ~~100o I need that" and

"Grab them ill be in the area g."

            b.     At about 2:30 p.m., BENNETT left SUBJECT PREMISES

1 in a black BMW with a female passenger later identified as

MAHAR.    After leaving SUBJECT PREMISES 1, BENNETT drove to

Moreno Valley and parked the BMW down the street from SUBJECT

PREMISES 2.      At about 3:23 p.m., BENNETT walked across the

street to SUBJECT PREMISES 2, began speaking to several

individuals on the front porch of SUBJECT PREMISES 2, and then

returned to the BMW.

            c.    At about 3:34 p.m., a black Dodge Charger arrived

at SUBJECT PREMISES 2, and three males (identified as Francisco

Enrique Tello, SOSA, and SOSA, JR.) exited the Charger and

approached BENNETT who exited the BMW.        Then all three males and

BENNETT entered SUBJECT PREMISES 2.        MAHAR remained in the BMW.

            d.    At about 3:47 p.m., BENNETT and SOSA, JR. exited

SUBJECT PREMISES 2 and walked to BENNETT's BMW, where BENNETT

entered the front driver's side and SOSA, JR. entered the front

passenger's side.     MAHAR was sitting in the rear passenger's

seat.    Moments later, SOSA, JR. exited the BMW, returned to the

black Dodge Charger, and left with Tello and SOSA at about 3:50




~ I have received toll and subscriber records for this number,
but there is no user information listed.


                                      12
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 14 of 26 Page ID #:14




 p.m.    BENNETT drove away in the BMW with MAHAR at that same

 time.

            e.    At 3:59 p.m., the CS received a text message from

 BENNETT stating ~~Just got them gonna be heading back rn."        Based

 on my investigation of this case, I believe BENNETT was letting

 the CS know that he now had the 100 fentanyl pills he had agreed

to sell the CS.

            f.    After BENNETT left SUBJECT PREMISES 2, he stopped

at a shopping plaza parking lot in Moreno Valley, and briefly

met with the driver of a Chevy Truck, while MAHAR, who was

sitting in the front seat, appeared to reach toward the back

seat for something.      Minutes later, BENNETT met with a second

person in a silver car and then left the shopping plaza parking

lot.

            g.   At 4:20 p.m., BENNETT texted the CS ~~Im doing a

drop in moval rn I can meet in about 30 minutes."         Based on my

investigation of this case, I believe BENNETT was telling the CS

in shorthand that he was delivering drugs in Moreno Valley

( ~~moval") right now.

            h.   At about 4:21 p.m., BENNETT drove to a different

shopping plaza parking lot in Moreno Valley and parked the BMW.

MAHAR then exited the front passenger seat and began

manipulating something in the back-seat area before returning to

the front passenger seat.

            i.   At about 4:29 p.m., a male approached the BMW on

foot, entered, and then exited about a minute later and walked




                                      13
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 15 of 26 Page ID #:15




 away with what appeared to be a baggie of drugs in his left

 hand.   MAHAR was in the BMW when this happened.

            j.   At about 4:43 p.m., BENNETT pulled into a 76 gas

 station in Riverside, California, and met with another person.e

            k.   At 4:47 p.m., BENNETT texted the CS asking ~~Can u

 meet at the burger king off tyler at 515."       At about 5:11 p.m.,

 BENNETT pulled into the Burger King parking lot on Tyler Street

 in Riverside.   At 5:14 p.m., BENNETT texted the CS stating ~~Ok

 I'm here just try to hurry got to drop another jar rn."9

            1.   A few minutes later, the CS arrived at the Burger

 King parking lot and parked next to the BMW.       BENNETT exited the

 BMW and entered the CS's vehicle, while MAHAR was sitting in the

 passenger seat of the BMW.     Inside the CS's vehicle, a video

 recording shows BENNETT handing over a package of blue pills.

 The CS gave BENNETT $1,300.     The two discussed buying and

selling pills, and BENNETT offered a discount if the CS bought

more than 100 pills.     Before leaving the CS's vehicle, BENNETT

confirmed that the CS had given him the correct amount of money.

            m.   After they were collected from the CS, the pills

 were sent to a DEA laboratory where an exam revealed 101 pills

with a net weight of 11 grams of N-Phenyl-N[1-(2-phenylethyl)-4-

piperidinyl]Propanamide, which is more commonly known as

fentanyl.




$ MAHAR was in the 76 mini mart, when the apparent drug deal
occurred. She re-entered the passenger's side of the BMW before
BENNETT left the 76.
9 A jar refers to 100 fentanyl pills.


                                       14
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 16 of 26 Page ID #:16




       29. The next day, on June 13, 2019, BENNETT texted the CS

 saying ~~Actuallywe got some clear," meaning methamphetamine.

 BENNETT sent another text saying ~~My stuff is quality though if

 you want to grab what we have ill weigh it out" and ~~I'm

 dropping a jar off at green river my girl is scaling out what we

 have ill let you know rn."      Based on my investigation of this

 case, I believe BENNETT was explaining that he had high quality

 methamphetamine and that he was dropping off 100 fentanyl pills

 ("a jar")       Also, based on my investigation of this case,

 including surveillance of MAHAR and BENNETT together in June and

 July 2019, I believe BENNETT was referring to MAHAR weighing

 methamphetamine when he texted his ~~girl is scaling out what we

 have."      Ultimately, the CS did not purchase any methamphetamine

 from BENNETT.

      J.      ADDITIONAL INVESTIGATION OF SUBJECT PREMISES 2

       25.    Following the June 12 meeting between BENNETT, SOSA,

 and SOSA, JR., at SUBJECT PREMISES 2, I conducted a further

 investigation of that address and the people BENNETT met there.lo

       26, As part of my investigation, I conducted a toll

 analysis of the number BENNETT used on June 12 to coordinate the

 sale of 101 fentanyl pills with the CS.       My toll analysis

 revealed that BENNETT and the telephone number 951-224-1613

 communicated 463 times between March 20, 2019 and June 1, 2019.

 SOSA - who met BENNETT at SUBJECT PREMISES 2 on June 12 -




to According to the Riverside County Tax Office, Francisco
Valencia Sosa owns SUBJECT PREMISES 2.




                                       15
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 17 of 26 Page ID #:17




 provided that number (951-224-1613) as his phone number in the

 Narcotics Registration with the Riverside County Sheriff's

 Department.11

       27. Toll records also show fourteen communications between

 BENNETT and SOSA on June 12 from 12:43 p.m. to 3:32 p.m.         At

 about 3:34 p.m., SOSA arrived at SUBJECT PREMISES 2 and met

 BENNETT.    Less than thirty minutes later, BENNETT notified the

 CS that he had picked up the fentanyl pills.

       2$. DMV records show that SOSA, Jr. (the individual who

 entered the BMW with BENNETT and MAHAR on June 12 outside of

 SUBJECT PREMISES 2) listed SUBJECT PREMISES 2 as his residence.

 SOSA also listed SUBJECT PREMISES 2 as his residence with the

 DMV and in the Narcotics Registration with the Riverside County

 Sheriff's Department.

       29. During my investigation, I also reviewed a June 27,

 2017 RPD Report regarding SOSA and SUBJECT PREMISES 2 as well as

 Riverside County court records for SOSA, from which I learned

 the following:

            a.    On June 22, 2017, a search warrant was executed

at SUBJECT PREMISES 2 where officers found, in the garage, two

scales with methamphetamine residue, nine live ammunition

rounds, camouflage body armor, and over 45 grams of

methamphetamine (gross weight) in bags.       SOSA was arrested at

the scene and his phone contained messages discussing drug

sales.   As a result of this incident, SOSA was convicted in June



11 Subscriber records have been requested, but not yet received
for this phone number.
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 18 of 26 Page ID #:18




 2018 of California Health and Safety Code § 11378 (possession

 for sale of methamphetamine).

       3Q. Based on my investigation of this case, I believe

 BENNETT coordinated the purchase of fentanyl pills from SOSA at

 SUBJECT PREMISES 2 on July 12, BENNETT picked those pills up at

 SUBJECT PREMISES 2, made several drug sales to other

 individuals, and then sold 101 of those pills to the CS later

 that afternoon.

      K.    JULY 10 DRUG SALE

       31. Based on my review of screenshots from the CS's phone,

 audio and video recordings from July 10, 2019, and discussions

 with other law enforcement officers, I know the following:

            a.     On June 27, 2019, BENNETT texted the CS ~~Need the

jar $1200" and then followed up ~~Or do you want to go halfs with

me on a 1000 picking it up now."       The CS responded, ~~I got them

that same day when I need it I need it," to which BENNETT

replied ~~Okay well hmu I got jars now."      Based on my

investigation of this case, I believe BENNETT was asking the CS

 whether he wanted 100 fentanyl pills (~~a jar") or if the CS

wanted to split the cost of purchasing 1000 fentanyl pills.

            b.     On June 28, 2019, BENNETT sent a Snapchat message

to the CS stating ~~HMU when you need that jar ill hook you up or

if you know people trynna grab jars send them my way and ill

hook u up."      The CS responded, ~~I might have sorrel wat will u

throw me," to which BENNETT replied, ~~Ill just hook u up when

you pick up or idk we can work out something."




                                       17
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 19 of 26 Page ID #:19




            c.   On July 8, 2019, the CS sent Snapchat messages to

 BENNETT asking "How much half boat I want shop thru u" and

 stating "I need a good price."12     BENNETT and the CS negotiated a

 deal to purchase 500 pills from BENNETT for $4,500.

            d.   On July 10, 2019, at about 11:35 a.m., BENNETT

left SUBJECT PREMISES 1 in a blue two-door Mercury sedan (CA

3PBC140)     About five minutes later, BENNETT met the CS on

Esperanza Drive in Corona and entered the CS's vehicle.         A

 recording captures BENNETT entering the CS's vehicle, the CS

handing over a wad of money (which was $4,500), BENNETT handing

over a package of blue pills (later confirmed to be 500 pills),

and then BENNETT counting money while the CS counted pills.

During this time, BENNETT said the pills were in bags of 100 and

that he was likely going to pick up additional pills the next

day.

            V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

       32. Based on my training and experience and familiarity

 with investigations into drug trafficking conducted by other law

 enforcement agents, I know the following:

            a.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.        Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their




lz A "half boat" is 500 pills.     A "boat" is 1000 pills.


                                      I:
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 20 of 26 Page ID #:20




 illegal activities in order to meet with co-conspirators,

 conduct drug transactions, and transport drugs or drug proceeds.

            b.   Drug traffickers often maintain books, receipts,

 notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

 where drug traffickers have ready access to them, such as on

their cell phones and other digital devices, and in their

residences.

            c.   Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.         This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.           In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

            d.   Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residence.        Drug traffickers

often keep records of meetings with associates, customers, and

suppliers on their digital devices and in their residence,

including in the form of calendar entries and location data.



                                      19
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 21 of 26 Page ID #:21




             e.      Drug traffickers often use vehicles to transport

 their narcotics and may keep stashes of narcotics in their

 vehicles in the event of an unexpected opportunity to sell

 narcotics arises.

             f.      Drug traffickers often maintain on hand large

 amounts of United States currency in order to maintain and

 finance their ongoing drug trafficking businesses, which operate

 on a cash basis.       Such currency is often stored in their

 residences and vehicles.

             g.      Drug traffickers often keep drugs in places where

 they have ready access and control, such as at their residence

 or in safes.       They also often keep other items related to their

 drug trafficking activities at their residence, such as digital

 scales, packaging materials, and proceeds of drug trafficking.

 These items are often small enough to be easily hidden and thus

may be kept at a drug trafficker's residence even if the drug

trafficker lives with others who may be unaware of his criminal

 activity.

             h.      It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers.        These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as ~~drop phones," for

actual voice communications.




                                       20
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 22 of 26 Page ID #:22




           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES13

       33. Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

  know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

 remnants of such files months or even years after the files have

 been downloaded, deleted, or viewed via the Internet.        Normally,

 when a person deletes a file on a computer, the data contained

 in the file does not disappear; rather, the data remain on the

 hard drive until overwritten by new data, which may only occur

 after a long period of time.     Similarly, files viewed on the

 Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

 also be recoverable months or years later.

            b.   Digital devices often contain electronic evidence

 related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,



     13 As used herein, the term ~~digital device" includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       21
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 23 of 26 Page ID #:23




 programs, applications, and materials on the device.        That

 evidence is often stored in logs and other artifacts that are

 not kept in places where the user stores files, and in places

 where the user may be unaware of them.       For example, recoverable

 data can include evidence of deleted or edited files; recently

 used tasks and processes; online nicknames and passwords in the

 form of configuration data stored by browser, e-mail, and chat

 programs; attachment of other devices; times the device was in

 use; and file creation dates and sequence.

            c.   The absence of data on a digital device may be

 evidence of how the device was used, what it was used for, and

 who used it.    For example, showing the absence of certain

 software on a device may be necessary to rebut a claim that the

 device was being controlled remotely by such software.

            d.   Digital device users can also attempt to conceal

 data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

 ~~booby traps" that destroy or alter data if certain procedures

 are not scrupulously followed.     Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

       34. Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it is not always possible to search devices for data

 during a search of the premises for a number of reasons,

 including the following:




                                      22
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 24 of 26 Page ID #:24




            a.    Digital data are particularly vulnerable to

 inadvertent or intentional modification or destruction.         Thus,

 often a controlled environment with specially trained personnel

 may be necessary to maintain the integrity of and to conduct a

 complete and accurate analysis of data on digital devices, which

 may take substantial time, particularly as to the categories of

 electronic evidence referenced above.      Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

       35. The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

 publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

e ye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.         To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.         To unlock a



                                      23
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 25 of 26 Page ID #:25




 device enabled with a facial, retina, or iris recognition

 function, the user holds the device in front of the user's face

 with the user's eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

 a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.         Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.        I do not know

the passcodes of the devices likely to be found in the search.

            c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress SOSA's, SOSA, JR.'s, BENNETT'S, and/or

MAHAR's, thumb- and/or fingers on the device(s); and (2) hold

the device s) in front of SOSA's, SOSA, JR.'s, BENNETT'S, and/or

MAHAR's, face with his or her eyes open to activate the facial-,

iris-, and/or retina-recognition feature.

       36. Other than what has been described herein, to my

 knowledge, the United States has not attempted to obtain this

 data by other means.

                            III. CONCLUSION

       37. For all of the reasons described above, there is

 probable cause to believe that ANTHONY ALLEN BENNETT has

 committed a violation of 21 U.S.C. ~ 841(a)(1)        Distribution of

 a Controlled Substance.     There is also probable cause that the



                                      24
Case 5:19-cr-00297-GW Document 1 Filed 08/07/19 Page 26 of 26 Page ID #:26




 items to be seized described in Attachment B will be found in a

 search of the property and person, as described in Attachments

 A-1 to A-3.




Subscribed to and sworn before me
this ~ day of August, 2019.


     C
     ~
 UNITED STAT S MAGISTRATE JUDGE




                                      25
